Third District Court of Appeal
                                State of Florida

                        Opinion filed December 1, 2021.
        Not final until disposition of timely filed motion for rehearing.

                             ________________

                        Nos. 3D20-610 & 3D20-1038
                        Lower Tribunal No. 15-18011
                            ________________


                             Juan M. Alvarez,
                                   Appellant,

                                      vs.

                           Lina Paola Jimenez,
                                   Appellee.



      Appeals from a non-final order and a final order from the Circuit Court
for Miami-Dade County, Victoria del Pino, Judge.

     Eaton & Wolk, PL, and Douglas F. Eaton, for appellant.

    Jeffrey Law, PA, and Robert Stone Jeffrey; The Padron Law Group,
PLLC, and Luis Padron, for appellee.


Before EMAS, LINDSEY and MILLER, JJ.

     EMAS, J.
      These consolidated appeals arise out of a dissolution of marriage

proceeding between Juan Alvarez (the Father) and Lina Paola Jimenez (the

Mother). Two children were born of the marriage (a son born in 2012 and a

daughter born in 2014). The Father filed a petition for dissolution in July

2015, averring that the parties have lived in Florida for at least six months

before the date of the petition. The affidavits attached to the petition (filed

pursuant to the Uniform Child Custody Jurisdiction and Enforcement Act or

UCCJEA), also indicated where each of the children had lived during the

relevant time periods. When the Mother did not respond to the petition, a

default was entered, and a default final judgment of dissolution was rendered

on January 4, 2016. Regarding the two minor children, the final judgment,

provided, inter alia, that Florida was the habitual residence of the children

and that the Mother wrongfully retained the children in Colombia. The final

judgment also granted the Father sole parental responsibility, with

supervised timesharing by the Mother to be provided by further court order

upon return of the children to the Father in Florida.

      Thereafter, the Mother filed a motion to vacate those portions of the

final judgment containing custody and child-related determinations involving

the parties’ two minor children.    After conducting a two-day evidentiary

hearing, the trial court granted the Mother’s motion to vacate. By separate



                                       2
order, the trial court awarded $180,400.72 in attorney’s fees to the Mother

as the prevailing party, pursuant to section 61.535, Florida Statutes (2020)

(providing for prevailing party attorney’s fees where a party seeks

enforcement of a foreign custody decree). The Father appeals the order

granting the Mother’s motion to vacate, as well as the separate order

awarding attorney’s fees. For the reasons noted below, we affirm the order

vacating the final judgment, but reverse the order awarding the Mother

attorney’s fees under section 61.535.

      As to the first order, the trial court granted the Mother’s motion and

vacated that portion of the final judgment relating to “any and all child custody

determinations over the parties’ two minor children and any child-related

rulings over same” upon a determination that Colombia, not Florida, was the

home state of the minor children during the relevant time periods, and that

the trial court therefore lacked subject-matter jurisdiction to make an initial

child custody determination under section 61.514, Florida Statutes (2015).1



1
  Section 61.514(1) provides the circumstances under which “a court of this
state has jurisdiction to make an initial child custody determination.”
Relevant to this case, a Florida court has jurisdiction to make such a
determination only if

      [t]his state is the home state of the child on the date of the
      commencement of the proceeding, or was the home state of the
      child within 6 months before the commencement of the

                                        3
      Upon our review, we find no error in the trial court’s determination, see

Martinez v. Lebron, 284 So. 3d 1146, 1149 (Fla. 5th DCA 2019) (reviewing

for competent substantial evidence the trial court's factual determination of

the child’s “home state” under section 61.514, Florida Statutes); Holub v.

Holub, 54 So. 3d 585, 587 (Fla. 1st DCA 2011)(reviewing for competent

substantial evidence the trial court's application of section 61.514, Florida

Statutes to the facts presented), and reject the Father’s contention that the

trial court erred in failing to apply the doctrine of judicial estoppel. See

Golden Cape of Fla., Inc. v. Ospina, 324 So. 3d 558, 559 (Fla. 3d DCA 2021)

(observing “it is axiomatic that subject matter jurisdiction cannot be conferred

by estoppel”); Sayles v. Nationstar Mortg., LLC, 268 So. 3d 723, 726 n. 1

(Fla. 4th DCA 2018) (holding: “A judicial estoppel claim is subject to a mixed

standard of review: [t]o the extent the trial court's order is based on factual



      proceeding and the child is absent from this state but a parent or
      person acting as a parent continues to live in this state. . . .

“Home state” is defined in section 61.503(7), and means

      the state in which a child lived with a parent or a person acting
      as a parent for at least 6 consecutive months immediately before
      the commencement of a child custody proceeding. In the case of
      a child younger than 6 months of age, the term means the state
      in which the child lived from birth with any of the persons
      mentioned. A period of temporary absence of any of the
      mentioned persons is part of the period.

                                       4
findings, [the appellate court] will not reverse unless the trial court abused its

discretion; however, any legal conclusions are subject to de novo review”)

(quotation omitted). The Father neither established the requisite elements

for judicial estoppel, see Blumberg v. USAA Cas. Ins. Co., 790 So. 2d 1061,

1066 (Fla. 2001) (holding: “In order to work an estoppel, the position

assumed in the former trial must have been successfully maintained. In

proceedings terminating in a judgment, the positions must be clearly

inconsistent, the parties must be the same and the same questions must be

involved. So, the party claiming the estoppel must have been misled and

have changed his position; and an estoppel is not raised by conduct of one

party to a suit, unless by reason thereof the other party has been so placed

as to make it to act in reliance upon it unjust to him to allow that first party to

subsequently change his position. There can be no estoppel where both

parties are equally in possession of all the facts pertaining to the matter relied

on as an estoppel; where the conduct relied on to create the estoppel was

caused by the act of the party claiming the estoppel, or where the positions

taken involved solely a question of law”) (quotation omitted), nor—assuming

all such elements were established—demonstrated the trial court abused its

discretion in declining to apply the doctrine, see Grau v. Provident Life & Acc.

Ins. Co., 899 So. 2d 396, 401 (Fla. 4th DCA 2005) (“[T]he doctrine of judicial



                                        5
estoppel does not elevate mere prior inconsistent statements into a case

busting equitable defense.”)

      However, we reverse the order awarding attorney’s fees, which we

review de novo. See Spano v. Bruce, 62 So. 3d 2, 6 (Fla. 3d DCA 2011)

(explaining that, generally, an “abuse of discretion standard governs the

review of an award of attorney's fees. Where entitlement to attorney's fees

depends upon the interpretation of a statute, however, the standard of review

is de novo”) (citations omitted). The Mother was not entitled to an award of

attorney’s fees under section 61.535 because her motion sought to vacate a

final judgment, not to enforce a foreign custody decree under the UCCJEA. 2



2
  Section 61.535, Florida Statutes (2020), is contained within Part II of
Chapter 61; Part II is entitled “Uniform Child Custody Jurisdiction and
Enforcement Act,” and was designed “to avoid jurisdictional competition
between states or countries, promote interstate cooperation, avoid
relitigation of another state's or country's custody decisions, and facilitate
enforcement of another state's or country's custody decrees.” N.B. v. Dept.
of Children and Families, 274 So. 3d 1163, 1167 (Fla. 3d DCA 2019)
(quotation omitted). Section 61.535, entitled “Costs, fee, and expenses” is
a prevailing-party attorney’s fee statute for enforcement proceedings under
the UCCJEA, and provides:

      So long as the court has personal jurisdiction over the party
      against whom the expenses are being assessed, the court shall
      award the prevailing party, including a state, necessary and
      reasonable expenses incurred by or on behalf of the party,
      including costs, communication expenses, attorney's fees,
      investigative fees, expenses for witnesses, travel expenses, and
      expenses for child care during the course of the proceedings,

                                      6
See Nagl v. Navarro, 187 So. 3d 359, 361 (Fla. 4th DCA 2016) (explaining

that section 61.535 “applies where a party seeks enforcement of a custody

decree from another state”). At most, the latter is an indirect consequence

of the trial court’s order.

      However, and as the Father properly concedes, the Mother may be

entitled to an award of attorney’s fees under section 61.16, Florida Statutes

(2021). While both statutes authorize the award of attorney’s fees, they each

serve different purposes and require consideration of different factors. As

already indicated, section 61.535 authorizes an award of fees to a prevailing

party in an enforcement proceeding under the UCCJEA. By contrast, section

61.16 is not a prevailing party statute. Instead, its purpose is to “level the

playing field in family-law proceedings, ensuring both parties have an equal

ability to obtain competent legal counsel.” Martin v. Martin, 959 So. 2d 803,

805 (Fla. 1st DCA 2007). In fulfilling that purpose, the trial court “shall

primarily consider the relative financial resources of the parties.” See section

61.16(1). See also Rosen v. Rosen, 696 So. 2d 697, 699 (Fla. 1997)

(reaffirming that “[t]he purpose of this section is to ensure that both parties

will have a similar ability to obtain competent legal counsel”); Standard Guar.


      unless the party from whom fees or expenses are sought
      establishes that the award would be clearly inappropriate.


                                       7
Ins. Co. v. Quanstrom, 555 So. 2d 828, 835 (Fla.1990) (noting that section

61.16 “requires a judge to consider the needs of the party seeking a fee and

the financial resources of the parties to assure that both parties receive

adequate representation. A significant purpose of this fee-authorizing statute

is to assure that one party is not limited in the type of representation he or

she would receive because that party's financial position is so inferior to that

of the other party.”) 3

      Given the discrete purposes served, and different factors considered,

in determining the issue of attorney’s fees under these two statutes, we

remand for the trial court to conduct a de novo hearing on the Mother’s

motion for attorney’s fees (as to both entitlement and amount4), pursuant to

section 61.16 and Rosen.



3
   Aside from need and ability to pay, the trial court may also consider the
“history of the litigation; the duration of the litigation; the merits of the
respective positions; whether the litigation is brought or maintained primarily
to harass (or whether a defense is raised mainly to frustrate or stall); and the
existence and course of prior or pending litigation.” Rosen v. Rosen, 696
So. 2d 697, 700 (Fla. 1997)
4
  The Mother contends that, because the trial court already held a hearing at
which the parties litigated the amount of attorney’s fees to be awarded, this
court’s remand should be limited to a determination of entitlement. While we
reject this argument, nothing in this opinion prohibits the parties from relying
upon prior sworn testimony elicited, or exhibits introduced, during the prior
hearing. Nor does it preclude the parties from entering into stipulations as
may be appropriate to narrow the issues for the trial court’s consideration on
remand.

                                       8
      We therefore affirm the trial court’s order vacating the final judgment

of dissolution of marriage, and reverse the order awarding attorney’s fees to

the Mother. We remand for a de novo hearing on the Mother’s motion for

attorney’s fees pursuant to section 61.16, and for further proceedings

consistent with this opinion.

      Affirmed in part, reversed in part, and remanded with directions.




                                     9